Citation Nr: 1547962	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 11, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, wherein the RO awarded service connection for PTSD and assigned an effective date of August 11, 2004.  The Veteran has appealed the effective date assigned.

In a January 2011 decision, the Board denied entitlement to an earlier effective date for the award of service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board's decision as to this issue and remand it for further consideration.  Specifically, the parties determined that the Board had failed to address the provisions of 38 C.F.R. § 3.156(c) (2015), which it found was a potentially applicable law.  Subsequently, in an April 2012 decision, the Board addressed the provisions of 38 C.F.R. § 3.156(c) and again denied entitlement to an earlier effective date for the award of service connection for PTSD.  The Veteran again appealed the Board's decision to the Court.  In October 2012, the parties again filed a joint motion to vacate the Board's decision as to this issue and remanded it for further consideration.  Specifically, the parties determined that because the Veteran's effective date of entitlement to service connection for PTSD was in August 2004 prior to the October 2006 amendment of 38 C.F.R. § 3.156(c), the Board should have applied the pre-amendment version of 38 C.F.R. § 3.156(c) to the Veteran's case.  In May 2014, the Board applied the pre-amendment version of 38 C.F.R. § 3.156(c) and again denied entitlement to an earlier effective date for the award of service connection for PTSD.  The Veteran again appealed the Board's decision to the Court.  In April 2015, the parties again filed a joint motion to vacate the Board's decision as to this issue and remanded it for further consideration.  Specifically, the parties determined that the Board failed to consider the holding in DeLisio v. Shinseki, 25 Vet. App. 45 (2011), which it found was potentially applicable case law.  The case has been returned to the Board for further appellate review. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents reveals that the April 2015 Joint Motion for Remand, April 2015 Court Order, and May 2015 Appellate Brief from the Veteran's representative are part of the virtual file.  Thus, the Board has considered this electronic record in its adjudication of the Veteran's case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Remand, the Board observes that further development is required prior to adjudicating the Veteran's claim.

In May 2014, the Board denied the Veteran's claim for an effective date prior to August 11, 2004, for PTSD, in part, because there was no PTSD diagnosis which was linked to a confirmed service stressor prior to August 2004.  However, the Court has held that entitlement to benefits for a disability does not arise with a medical diagnosis of the condition, but rather, it arises with the manifestation of the condition and the filing of a claim for benefits (emphasis added).  See DeLisio, 25 Vet. App. 45, 56 (citing 38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28 (2000)).  Once the Veteran had the onset of a diagnosed PTSD that was etiologically related to a subsequently corroborated stressor, it is the historical confluence of the diagnosis and the occurrence of the corroborated event that controls the effective date.  See Joint Motion for Remand, pp. 2-3.  

In this case, the record reveals that on March 14, 1997, the Veteran, through his representative, submitted a claim for service connection for PTSD.  He attached a February 24, 1997 statement from a VA physician, wherein the physician wrote that the Veteran had been under his psychiatric care and was on medication for treatment of PTSD.  Additionally, a February 10, 1997 VA treatment record shows that the Veteran reported he was in Vietnam for 23 months as a platoon sergeant.  When recording the Veteran's military history, the physician wrote, "[S]ays he was in ch[a]rge of orange/nuclear dumps, killed people in nam, bagged people."  The Veteran reported experiencing symptoms such as hyper alertness, lack of sleep, irritability, and depressive moods.  His diagnoses were rule out PTSD and rule out bipolar disorder.  A March 7, 1997 nurse practitioner note showed a condition of PTSD that appeared to be based only on reported prior medical history.  The Veteran was reported to have some tangential thinking and was noted to be taking Trazodone.  Service personnel records received in March 1997 included a "Combat History-Expeditions-Awards Record," which showed that the Veteran participated in South East Asia operations while a member of the Marine Detachment, USS Oriskany.  VA treatment records dating from October 2002 to April 2004 show that the Veteran attended PTSD treatment groups.  These records mostly document that the Veteran reported having generic "PTSD sxs," with the exception of the Veteran's specific report of symptoms of "continued nightmares/insomnia" in an April 21, 2004 treatment report.  The Veteran did not submit a statement describing a fire that occurred on the USS Oriskany until October 2004.  In February 2005, the RO verified the Veteran's stressor of there being a fire on the USS Oriskany in October 1966, and awarded service connection for PTSD based on this verified stressor.   
 
Given the evidence outlined above, it remains unclear to the Board whether there were manifestations of the Veteran's PTSD based on his verified stressor of a fire on the USS Oriskany prior to his confirmed diagnosis of PTSD in 2005.  Therefore, the Board finds that on remand, a retrospective medical opinion will be necessary and helpful to determine the date that the Veteran's PTSD first manifested.  

Accordingly, the case is REMANDED for the following action:

1.  Give a VA psychologist/psychiatrist access to the Veteran's claims file/electronic record.  Based on a review of the record, obtain retrospective medical opinions for the purpose of determining whether the date of onset of the Veteran's PTSD based on a verified service stressor is prior to August 11, 2004.  The examiner is asked to provide an opinion addressing the following questions:  

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's "hyper-alertness, lack of sleep, irritability, and depressive moods," as noted on February 10, 1997, were manifestations of PTSD that was based on the verified stressor of a fire on the USS Oriskany in October 1966?  

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's being under "psychiatric care" and "on medication for treatment of PTSD," as noted on February 24, 1997, were manifestations of PTSD that was based on the verified stressor of a fire on the USS Oriskany in October 1966?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's "tangential thinking" and taking of Trazodone, as noted on March 7, 1997, were manifestations of PTSD that was based on the verified stressor of a fire on the USS Oriskany in October 1966?     

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's reported "PTSD sxs," as noted intermittently from October 2002 to March 2004, were manifestations of PTSD that was based on the verified stressor of a fire on the USS Oriskany in October 1966?     

e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's "continued nightmares/insomnia," as noted on April 21, 2004, were manifestations of PTSD that was based on the verified stressor of a fire on the USS Oriskany in October 1966?  

f) Is there evidence of record showing that the Veteran had PTSD based on the verified stressor of a fire on the USS Oriskany in October 1966 prior to August 11, 2004?  In addressing these questions, the psychiatrist/psychologist should address the Veteran's lay statements, including Board hearing testimony given in January 2010, as well as the medical evidence of record.  If the Veteran is found to have PTSD based on the verified stressor of a fire, the examiner should address when the Veteran had such diagnosis due to the confirmed fire-related service stressor.  In this regard, the examiner should specifically state whether it is at least as likely as not (i.e. a 50-50 probability) that in March 1997, the Veteran had PTSD based on the confirmed stressor of a fire while on the USS Oriskany in October 1966.   

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

2.  After the development requested above has been completed, re-adjudicate the issue of entitlement to an effective date earlier than August 11, 2004, for the award of service connection for PTSD.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




